        Case 3:15-cv-00675-JBA Document 1448 Filed 02/03/20 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT


 UNITED STATES SECURITIES AND
 EXCHANGE COMMISSION,

                       Plaintiff,

        v.                                            Civil Action No. 3:15-cv-675 (JBA)

 IFTIKAR AHMED,

                       Defendant, and

 IFTIKAR AHMED SOLE PROP; et al
                                                      February 03RD, 2020
                       Relief Defendants




   DEFENDANT’S NOTICE OF APPEAL ON RULING ON RELIEF DEFENDANTS’
      COUNSEL’S MOTIONS FOR FEES AND WITHDRAWAL [DOC. #1424]




       Notice is hereby given that the pro se Defendant in the aforementioned case, hereby

appeals to the United States Court of Appeals for the Second Circuit from Ruling [Doc. #1424]

on Relief Defendants’ Counsel’s Motions for Fees and Withdrawal that the District Court

entered on the 29th January 2020.




                                               1
         Case 3:15-cv-00675-JBA Document 1448 Filed 02/03/20 Page 2 of 3



                                     Respectfully Submitted,



Dated:        February 03RD, 2020    /s/ Iftikar Ahmed
                                     ____________________________
                                     Iftikar A. Ahmed
                                     C/O Advocate Anil Sharma
                                     Government Place East
                                     Kolkata 700 069, India
                                     Tel: +91-983-008-9945
                                     e-mail: iftyahmed@icloud.com

                                     Pro Se




                                        2
        Case 3:15-cv-00675-JBA Document 1448 Filed 02/03/20 Page 3 of 3



                               CERTIFICATE OF SERVICE




       I hereby certify that a copy of the foregoing document was filed through the ECF system
and will be sent electronically to the registered participants as identified on the Notice of
Electronic Filing (NEF), and served by electronic mail to:




 MR. NICHOLAS P. HEINKE, ESQ.                     MR. MARK L. WILLIAMS, ESQ.
 U.S. Securities and Exchange Commission          U.S. Securities and Exchange Commission
 Byron G. Rogers Federal Building                 Byron G. Rogers Federal Building
 1961 Stout Street, Ste. 1700                     1961 Stout Street, Ste. 1700
 Denver, CO 80294                                 Denver, CO 80294
 (303) 844-1071                                   (303) 844-1027
 e-mail: heinken@sec.gov                          e-mail: williamsml@sec.gov




 MR. PAUL E. KNAG, ESQ.                           MS. KRISTEN LUISE ZAEHRINGER, ESQ.
 Murtha Cullina, LLP                              Murtha Cullina, LLP
 177 Broad Street, 4th Floor                      177 Broad Street, 4th Floor
 Stamford, CT 06901                               Stamford, CT 06901
 (203) 653-5400                                   (203) 653-5406
 Fax: (203) 653-5444                              Fax: (860) 240-5758
 e-mail: pknag@murthalaw.com                      e-mail: kzaehringer@murthalaw.com




                                              3
